OWEN, Circuit Judge,
concurring:
I write as a member of the panel to address the dissenting opinions. Each of the opinions proceeds on the incorrect premise that the panel majority has held that the magistrate judge erred in excluding expert testimony regarding specific, as distinguished from general, causation. The dissenting opinions do not take issue with the panel majority’s conclusion that Dr. Reddix was qualified to offer testimony regarding general causation. The points on which the dissents and the panel majority differ boil down to this: (1) did the panel majority hold that the magistrate judge erred in excluding the testimony of Dr. Reddix as to general, rather than specific, causation, and (2) does the record support the dissents’ assertion that Dr. Reddix’s testimony was excluded because it was addressed to specific, rather than general, causation. An examination of the panel majority’s opinion and the record resolves these questions. They reflect that “the crux” of Dr. Reddix’s testimony pertained to general causation,1 and his testimony was excluded because the magistrate judge concluded he was not qualified to testify regarding even general causation.2
I
I respectfully submit that the panel majority’s opinion is clear that the exclusion of Dr. Reddix’s testimony was error because it addressed general causation and that Dr. Reddix was qualified to offer general causation testimony. The following quotations are from the panel majority’s opinion:
• Defendants sought to elicit testimony from their expert, Dr. Reddix, that medical literature relied upon by Dr. Carlton [the plaintiffs’ expert] in forming his opinion does not show a causative relationship between Terbutaline and cardiomyopathy. The magistrate judge did not permit Dr. Reddix to state this opinion, as this was “outside the area of his expertise.”3
• Dr. Reddix said: “Basically, there’s no established evidence that has been tested and published in major journals or the [Physician’s Desk Reference] that it causes cardiomyopathy.” Counsel then asked “what in the medical records caused you to believe that Terbutaline is not the causative agent?” Dr. Reddix said one could not deduce a causative relationship because the articles relied on by the Husses’ experts had very small sample sizes, and additionally, some articles may have confused pulmonary edema with cardiomyopathy. By contrast, Dr. Reddix was prepared to testify based upon a study of 9,000 patients who took Terbutaline and did not develop cardiomypathy. The thrust of the proffered testimony was that Terbutaline could not be said to be the cause of Barbara’s cardiomyopathy, and that the cause of her condition could not be determined, ie., the *825condition is idiopathic.4
• Dr. Reddix testified in part:
[M]any of the articles that they talk about were very, very small studies. And the possibility of chance occurrences were very high. When you had four people out [of] 16, where it only occurs in one in 5,000 to 10,000 patients. So a lot of times the journals that were listed [by the Husses’ experts] also confused what was said about pulmonary edema as a part of the problem, which would lead to a cardiomyopathy in any of those studies.5
• Defendants posit that this qualified Dr. Reddix to opine that the medical literature and Barbara’s records do not allow one to infer that Terbutaline causes cardiomyopathy, or that it caused Barbara’s case .... Defendants argue that the ruling was prejudicial because it prevented them from challenging the Husses’ causation testimony and Dr. Carlton’s characterization of the medical literature.6
• Through Dr. Reddix’s testimony, the defendants sought primarily to discredit the contention that Terbutaline is a known cause of cardiomyopathy, and consequently, that Terbutaline more likely than not caused Barbara’s cardiomyopathy. Dr. Reddix did not need to be board-certified in cardiology or toxicology to explain that the studies relied on by the Husses do not prove a causative relationship — especially given the very small number of patients in those studies. Dr. Reddix’s training and experience as a medical professional qualify him to tell the jury why the literature does not establish a causal link. Moreover, Dr. Reddix identified a study of over 9,000 people which tended to undermine the Husses’ claims. In short, Dr. Reddix’s education and knowledge allowed him to form a reliable opinion as to whether, as a general matter, Terbutaline causes cardiomyopathy.7
• We think that the more general nature of Dr. Reddix’s conclusions helps to distinguish the present case from Tanner,8 There, all experts agreed as a general matter that birth asphyxia can cause cerebral palsy. 174 F.3d at 548. The issue was more specific: whether the defendants’ failure to properly treat a newborn baby’s birth asphyxia caused the baby’s cerebral palsy, or whether the cerebral palsy was caused by another event. See id. at 547-48. We held that it was erroneous to admit an expert’s opinion that the defendants’ actions led to the baby’s cerebral palsy when the medical literature did not support this theory of causation, the expert had not examined the baby, and the expert also had no personal experience that would validate his theory. Id. at 548. In this case, the parties fought mainly over whether Terbutaline can cause cardiomyopathy. The Husses’ expert, Dr. Carlton (who is a toxicologist, not a cardiologist), relied on this general premise when opining that Terbutaline caused Barbara’s cardiomyopathy .... The main purpose of Dr. Reddix’s opinion was to rebut an untenable conclusion. Dr. Reddix’s knowledge qualified him to tell the jury that *826Dr. Carlton’s inferential leap was unsupported by medical literature, and that in his judgment, Barbara’s peripartum cardiomyopathy was idiopathic. We do not think that Dr. Reddix needed to be specialized in cardiology or toxicology to act as a counterpoint to the Husses’ experts.9
• The crux of this case was whether Terbutaline causes cardiomyopathy. The magistrate judge’s ruling prevented the defendants from demonstrating that the Husses relied on medical literature which was unreliable, anecdotal, and contradicted by other studies. The Husses insist the defendants were not prejudiced because the defendants’ other witnesses disclaimed a causal link between the drug and Barbara’s condition. However, none of the other witnesses gave the level of detail that Dr. Reddix would have presented, nor did the witnesses testify about studies showing no link between Terbutaline and cardiomyopathy. The exclusion was not harmless error. In a close case such as this, Dr. Reddix’s testimony would “have added information that, if the jurors found it credible, might have been determinative” of the difficult causation questions. See Battle v. Mem’l Hosp. at Gulfport, 228 F.3d 544, 553 (5th Cir.2000).10
The panel majority’s opinion should not, and I believe cannot, be read as holding that the magistrate judge erred because testimony regarding specific causation was excluded. While there are perhaps statements that might be lifted out of context to support an argument that the panel majority was addressing Dr. Reddix’s qualifications to testify regarding specific causation, that is not the import of the opinion. The opinion, read in its entirety regarding the exclusion of expert testimony, makes clear that Reddix would have testified that the plaintiffs’ experts’ opinions regarding general causation were not scientifically reliable and that Terbutaline has not been shown to cause cardiomyopathy. The logical inference from this testimony was that Barbara Huss’s cardiomyopathy could not be caused by Terbutaline if there is no reliable evidence that Terbutaline causes cardiomyopathy. But the obvious inference regarding specific causation that is drawn from general causation testimony does not render Dr. Reddix’s general causation testimony either “specific” causation testimony or inadmissible because he might not be qualified to give “specific” causation testimony.
II
With regard to the record, much of the testimony and the magistrate’s ruling are contained in the panel majority’s opinion, and I will not repeat that here. I add only that Dr. Reddix was the only defense expert designated to discuss the medical literature on which the plaintiffs’ expert based an opinion regarding general causation. It was apparent at trial that Dr. Reddix would testify about general causation. Counsel for the Husses conducted a voir dire examination of Dr. Reddix early in his testimony to attempt to lay a foundation for excluding him as a witness on the basis that he was not qualified to opine regarding causation. Counsel for the Husses asked Dr. Reddix, “Now, in this case, you are being offered as an expert in the field of internal medicine and principally as it relates to whether Terbutaline caused or can cause cardiomyopathy. Is that your understanding?” Reddix replied, ‘Yes.” This unmistakably reflects that general causation was at issue.
*827Judge Higginbotham’s dissenting opinion asserts that “Reddix opined at length on general causation, before any objection ...implying both that Reddix had completed his testimony regarding general causation and that any error in excluding additional testimony regarding general causation would have been harmless. The record does not bear out this assertion. As the panel majority opinion makes clear, Dr. Reddix was prepared to testify that articles on which the plaintiffs’ expert relied were not scientifically reliable.11 This relates to general, not specific, causation, as discussed above. The magistrate judge excluded this testimony, concluding that Reddix was not qualified to testify about causation. No other witness offered testimony regarding the medical literature on which the plaintiffs’ expert relied.
Judge Higginbotham’s dissent lifts the questions asked of Dr. Reddix during the proffer out of context in an effort to demonstrate that only specific causation testimony was at issue and was excluded. But when the record is considered as a whole, including the proffered testimony that is quoted in the panel majority’s opinion,12 there can be little doubt that the parties and the magistrate judge understood that Dr. Reddix was prepared to testify regarding the scientific reliability of the articles on which the plaintiffs’ expert relied. That was directly related to general, not specific, causation, and that testimony was excluded.
Ill
Judge Higginbotham’s dissent once again excoriates the panel for referring the statute of limitations issue to the Mississippi Supreme Court. He now castigates other members of the court for denying rehearing on the limitations issue. I find it exceedingly difficult to understand why a federal court should be criticized for asking a state court, in a diversity case, to resolve what appeared to many to be an unsettled question of state law. In my view, it was precisely because the state law appeared to conflict that this case was not taken en banc and instead, the limitations issue was certified by the panel.
* # * * if!
I concur in the denial of rehearing en banc.

. Huss v. Gayden, 571 F.3d 442, 456 (5th Cir.2009).


. Id. at 449.


. Id. at 449.


. Id. at 453-54.


. Id. at 454 n. 9.


. Id. at 454.


. Id. at 455.


. Id. (citing Tanner v. Westbrook, 174 F.3d 542 (5th Cir.1999)).


. Id.


. Id. at 456.


. Id. at 449, 453-54, 455.


. Id. 453-54.